Citation Nr: 9912928	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  93-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation of greater than 40 percent 
for essential hypertension with ocular changes. 

2.  Entitlement to an effective date prior to July 1, 1991, 
for a 40 percent evaluation for essential hypertension with 
ocular changes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1962 to February 
1967, and from July 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
January 1994, but was remanded at that time for additional 
evidentiary development.  Following the return of this case 
to the Board, it was noted that the Board member who had 
conducted the hearing at the RO in April 1993 was no longer a 
member of the Board.  The case was remanded again in February 
1996 in order to determine whether or not the veteran desired 
an additional hearing.  The veteran declined a second hearing 
in an August 1996 statement.  

After the veteran's case was returned to the Board, it was 
remanded in September 1996 for further evidentiary 
development.  The issue of entitlement to an earlier 
effective date for the 40 percent evaluation for the 
veteran's hypertension was also referred to the RO.  The 
development by the September 1996 remand has been completed.  
Furthermore, the issue of entitlement to an earlier effective 
date was denied by the RO, and has been appealed to the 
Board.  The veteran requested an additional hearing before 
the Board at the RO in the November 1998 substantive appeal.  
He was scheduled for the hearing, but did not report.  
Therefore, the Board will proceed with consideration of this 
case, as the veteran did not advise the Board of any 
intention to reschedule the hearing before the Board 
proceeded with appellate review.



FINDINGS OF FACT

1.  The veteran's diastolic pressures are predominately 120 
or more, but not as high as 130, and he displays no more than 
the moderately severe symptomatology contemplated by the 
regulations in effect prior to January 1998.  

2.  None of the criteria used for the evaluation of essential 
hypertension or hypertensive heart disease is duplicative of 
the symptomatology used for the evaluation of ocular changes 
due to hypertension. 

3.  The veteran has minimal hypertensive vascular changes of 
the fundi, with corrected visual acuity of better than 20/40 
bilaterally, and no evidence of pain, loss of visual field, 
or of active pathology linked to hypertension. 

4.  The October 1989 rating decision was not appealed by the 
veteran, and is final.  

5.  The veteran's request for a new evaluation of his service 
connected essential hypertension was received on July 1, 
1991.  

6.  The veteran's diastolic pressures were not predominately 
120 or greater in the one-year period prior to July 1, 1991.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of greater than 40 percent 
for essential hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Codes 7007, 
7101 (1997); 38 C.F.R. §§ 4.7, 4.104, Codes 7007, 7101 
(1998); effective January 12, 1998. 

2.  The criteria for a compensable evaluation for ocular 
changes due to hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.75, 
4.84a, Codes 6006, 6079 (1998).  

3.  The criteria for an evaluation of 40 percent prior to 
July 1, 1991, for essential hypertension have not been met.  
38 C.F.R. § 4.104, Code 7101 (1997); 38 C.F.R. 
§§ 3.400(o)(2), 4.104, 20.200, 20.201, 20.302(a), Code 7101 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Evaluation of Hypertension

The veteran contends that the evaluation for his service 
connected hypertension is insufficient to reflect its current 
level of severity.  He believes that he should be entitled to 
at least a 60 percent evaluation.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the record shows that entitlement to service 
connection for essential hypertension was established in a 
September 1975 rating decision.  A 10 percent evaluation was 
assigned for this disability.  This evaluation was increased 
to 20 percent in a March 1989 rating decision.  In a May 1995 
rating decision, the veteran's evaluation was increased to 
the current 40 percent evaluation, and ocular changes were 
included as a portion of the veteran's disability.  

The veteran's disability is evaluated under the rating code 
for hypertensive vascular disease (essential arterial 
hypertension).  The Board notes that the regulations 
governing the evaluation of this disability were changed 
during the course of the veteran's current appeal, effective 
from January 12, 1998.  When a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO considered 
the veteran's claim under the new regulations in a November 
1998 Supplemental Statement of the Case.  Therefore, the 
Board will review the veteran's claim under both the new and 
old regulations, and if this results in two different 
outcomes, then the version most favorable to the veteran will 
be applied.  

Under the regulations in effect prior to January 1998, 
hypertensive vascular disease with diastolic pressure of 
predominantly 100 or more is evaluated as 10 percent 
disabling.  Diastolic pressure of predominantly 110 or more 
with definite symptoms is evaluated as 20 percent disabling.  
Diastolic pressures of predominantly 120 or more and 
moderately severe symptoms merits a 40 percent evaluation.  
Finally, diastolic pressures of predominantly 130 or more 
with severe symptoms warrants a 60 percent evaluation.  For 
the 40 percent and 60 percent ratings, there should be 
careful attention to diagnosis and repeated blood pressure 
readings.  When continuous medication is shown to be 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104, 
Code 7101 (1997).  

The new regulations are similar to the old, but a few 
substantive changes have been included.  Under the 
regulations currently in effect, hypertensive vascular 
disease with diastolic pressure of predominantly 130 or more 
is evaluated as 60 percent disabling.  Diastolic pressure of 
predominantly 120 or more is evaluated as 40 percent 
disabling.  Diastolic pressure of predominantly 110 or more 
is evaluated as 20 percent disabling.  Diastolic pressure of 
predominantly 100 or more, or systolic pressure predominately 
160 or more is evaluated as 10 percent disabling.  This is 
also the minimum evaluation for an individual with a history 
of diastolic pressure predominately 100 or more who requires 
continuous medication for control.  This regulation further 
states that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  The term hypertension means that 
the diastolic pressure is predominately 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  Hypertension that is due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be evaluated as part of the 
condition causing it rather than a separate evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).  

The evidence includes VA treatment records dated from January 
1988 to September 1991.  These records show that the veteran 
underwent an eye examination in June 1990.  This resulted in 
impressions of presbyopia, and large optic nerve head with 
borderline intraocular pressure.  In September 1991, the 
veteran reported occasional dizziness, but denied headaches.  
His blood pressure was 142/98.  The assessment was 
hypertension, and farsightedness.  Additional September 1991 
records included a blood pressure reading of 160/104.

Private medical records dated from January 1991 to October 
1994 are contained in the claims folder.  December 1991 
records show that the veteran did not have any symptoms of 
headaches, dizziness, or visual problems.  His blood pressure 
was 170/118.  February 1992 records show that the veteran's 
blood pressure was 136/98 in January 1992, and 130/100 and 
138/98 in February 1992.  He complained of decreased libido 
with impotence.  The veteran reported in March 1992 that he 
sometimes felt dizzy and lethargic.  His blood pressure was 
126/90.  In July 1992, his blood pressure was 150/110, and in 
October 1992, it was 168/104.  

January 1993 private medical records indicate that the 
veteran's blood pressure had good control.  He had no 
headaches, shortness of breath, chest pain, or edema.  The 
blood pressure readings were 130/98, and 138/98.  There was a 
blood pressure reading of 150/120 in April 1993, and his 
hypertension was described as continuing to be difficult to 
control.  

The veteran was afforded a hearing before a member of the 
Board at the RO in April 1993.  He testified that he had 
experienced problems with the control of his hypertension, 
and that he had been placed on several different combinations 
of medication in attempts to bring his disability under 
control.  He believed that he experienced problems with his 
dizziness, stomach upset, swelling of his ankles, and vision 
problems as a result of his hypertension.  The veteran was 
unsure of what his doctor had told him concerning his eyes, 
but he believed he was told there had been hardening of the 
vessels in his eyes.  See Transcript. 

Private medical records show that the veteran's blood 
pressure was 130/96 in October 1993.  March 1994 private 
medical records show blood pressure readings of 140/100, 
142/96, and 150/100.  There was a blood pressure reading of 
150/96 in October 1994.  Additional October 1994 records 
describe the veteran's hypertension as controlled by 
medication and diet.  

The veteran was afforded a VA examination in April 1994.  He 
had a history of hypertension for the past 30 years, and of 
therapy for the past 20 years.  He was told that he had an 
enlarged heart about three years ago.  The veteran complained 
of blurring of his vision, which was partially helped by his 
glasses, occasional swelling of his feet, fatigue without 
shortness of breath, and occasional atypical chest pain.  He 
was using three anti-hypertensive medications.  On 
examination, the blood pressure in the right arm was 150/110.  
The jugular venous pressure was normal.  Both carotids were 
normal without any bruit.  Both ocular fundi showed Grade II 
hypertensive changes.  The heart had an apical impulse 
located in the midclavicular line in the fifth intercostal 
space without any murmurs or S3 or S4.  The aorta was no 
palpable.  His blood pressure was 160/120, 150/100, and 
150/110 when sitting, 150/110 when lying, and 150/110 when 
standing.  The diagnoses were hypertension, on three anti-
hypertensive medications, but still not well controlled, with 
vascular changes in terms of Grade II hypertensive changes in 
the retina.  In addition, there was atypical chest pain.  

The veteran was afforded an echocardiogram (EKG) in May 1994 
at a VA facility in conjunction with the April 1994 
examination.  The final diagnoses and conclusions were a 
normal left ventricular systolic function, moderate 
concentric left ventricle hypertrophy, and mild right 
ventricle enlargement.  The veteran was also afforded an 
exercise tolerance test in May 1994.  The EKG was said to 
have exhibited no abnormalities.  His resting blood pressure 
was 140/80.  The MET level achieved was 7.6.  The exercise 
induced symptoms including fatigue, chest pain, and 
dizziness.  The veteran described his chest pain as present 
but tolerable.  The test was stopped at the veteran's 
request.  The conclusions were that the exercise test was 
probably negative, that exercise tolerance was primarily 
limited by fatigue, and that his exercise tolerance was 
moderately impaired.  

Private medical records dated from February 1995 to January 
1999 are contained in the claims folder.  February 1995 
records state that the veteran's hypertension was under fair 
control.  There was a blood pressure reading of 148/100.  
March 1995 records show blood pressure of 171/110.  April 
1995 records show that the veteran was stable, and that his 
blood pressure was stable.  May 1996 records note a reading 
of 130/80 and excellent control.  Records from June 1996 
describe the veteran's control as fair, with a 142/88 blood 
pressure.  October 1996 records indicate blood pressure of 
142/92.  

The veteran was afforded additional VA examinations from 
October 1996 to December 1996.  The October 1996 examination 
was for hypertension.  He stated that he had noticed 
decreased vision in his eyes since 1987.  He denied any 
gastrointestinal distress or diarrhea.  He said that he had 
on-and-off orthostatic low blood pressure.  He felt a little 
bit faint when he stood up too fast.  He was using three 
different medications to control his blood pressure.  A 
fundoscopic examination revealed no hemorrhages or nicking.  
The veteran had mild exophthalmos, but his extraocular 
movements were full, and the examination was otherwise 
normal.  The veteran's blood pressures were 162/112 sitting, 
164/114 recumbent, 170/130 standing, and 168/102 sitting 
after exercise.  The diagnosis was hypertension, poorly 
controlled.  

The veteran underwent an examination for diseases of the 
arteries and veins in November 1996.  He complained of 
emotional mood swings, headaches, and blurring vision.  His 
heart had a regular rate and rhythm, and there was no murmur.  
The veteran did not have a history of myocardial infarction.  
He was positive for chest pains, which were sharp with no 
radiation into his arm.  The diagnoses included hypertension.  

The veteran was noted to have a long history of hypertension 
at a December 1996 VA examination.  He had been on regular 
medication since 1971.  For the past two or three years, the 
veteran had also experienced atypical chest pain.  There was 
no history of a positive exercise test or hospitalizations, 
but he had been seen at the emergency room for poorly 
controlled hypertension on a couple of occasions.  The 
veteran complained of episodes of chest pain occurring 
approximately once a month.  The pain was described as sharp 
and stabbing, and at times radiated into the left arm and 
lower extremity.  He had occasional associated dyspnea, but 
no palpitations, diaphoresis, or nausea.  His pain was 
relieved by resting in about two to five minutes.  The 
veteran otherwise denied any dyspnea on exertion, orthopnea, 
or paroxysmal nocturnal dyspnea.  

On examination, the veteran's heart was regular in rate and 
rhythm, and without murmurs.  He had good peripheral pulses, 
and no edema or deformity.  An electrocardiogram was noted to 
have been conducted in November 1996.  There was minimal 
voltage criteria for left ventricular hypertrophy, and 
nonspecific T-wave abnormality.  A November 1996 stress test 
was terminated after 11.7 METS secondary to fatigue.  This 
was 123 percent of the level predicted for the veteran's age 
and activity level.  His blood pressure increased from 150/90 
to 165/70.  The test was considered negative for inducible 
coronary ischemia.  An October 1996 echocardiogram was noted 
to show mild concentric left ventricular hypertrophy with 
septal and posterior wall thickness, but no valvular 
abnormalities.  The diagnoses included long history of 
hypertension, currently suboptimally controlled on 
hypertension medication.  There was no evidence of definite 
end-organ disease except for mild concentric left ventricular 
hypertrophy.  The diagnoses also included a history of 
atypical chest pain, with no other associated symptoms, a 
negative exercise tolerance test, and mild concentric left 
ventricular hypertrophy that was probably secondary to the 
longstanding hypertension.  In the examiner's discussion, it 
was noted that the only objective cardiac abnormalities at 
this time were mild concentric left ventricular hypertrophy.  
There was no evidence of ischemic coronary disease, and his 
exercise tolerance was better than expected.  However, his 
hypertension was not optimally controlled.  

Private medical records dated from April 1997 note blood 
pressure of 150/104.  May 1998 records have a reading of 
132/90, and state that the veteran has good control.  

The veteran underwent an additional VA hypertension 
examination in June 1998.  He was currently under treatment 
with three different medications, and he denied any side 
effects or symptomatology from his medications or his 
hypertension.  However, the veteran complained of occasional 
visual flashing light and intermittent loss of field of 
vision.  He did not recall a diagnosis, and no treatment was 
given.  On examination, his blood pressure readings were 
160/105, 150/100, and 152/100.  The pupils were equal, round, 
and reactive to light.  The extraocular muscles were intact, 
and there were no field of vision defects.  There was no 
retinal detachment or arteriovenous nicking.  The cardiac 
sounds showed a regular rate and rhythm without murmurs, with 
no cardiac heaves or displacement.  The diagnosis was 
hypertension.  The examiner stated that the ocular 
symptomatology described by the veteran could be connected 
with the early stages of glaucoma, but this was unconfirmed.  

The veteran was afforded a VA eye examination in July 1998.  
His history of hypertension was noted.  The veteran used only 
reading glasses to see, and described no other ocular 
complaints, no pain, no diplopia, and no decrease in vision.  
Visual acuity at distance was 20/25 for both the right and 
left eye.  Visual acuity at near without correction was 
20/200 in each eye.  Visual acuity with correction was 20/20 
near and far for both eyes.  Following examination, the 
diagnoses included diabetes, mellitus type II, history of 
hypertension with minimal hypertensive vascular changes on 
fundus examination, refractive error, and, based on an 
increased cup to disk ratio, suspected glaucoma.  

A December 1998 letter from a private examiner states that he 
has followed the veteran for open angle glaucoma from April 
1996 to the present.  His intraocular pressures were noted, 
but there was no evidence of significant diurnal variation.  
The serial visual fields were normal.  The veteran's visual 
acuity had remained at 20/20 bilaterally.  

An undated private eye examination is contained in the claims 
folder.  The veteran's visual acuity was 20/25 on the right, 
and 20/20 on the left.  The retina was clear.  The diagnoses 
included suspected glaucoma, and increased intraocular 
pressures.  The veteran was noted to be asymptomatic.  

The Board finds that an increased rating for the veteran's 
hypertension is not merited under either the old or new 
regulations.  Both regulations require diastolic pressures of 
predominately 130 or more for a 60 percent evaluation.  The 
old regulations also required severe symptoms.  The evidence 
shows that the veteran had a diastolic pressure of 130 or 
more on three occasions in 1988.  He was noted to be 
noncompliant with his medication on each occasion.  However, 
the veteran's blood pressure readings were obtained on 
numerous other occasions during the last 10 years, and these 
show that diastolic pressures of 130 or more have been rare 
since 1989.  There were single episodes of diastolic 
pressures of 130 or more in 1989, 1991, and 1996.  The 
predominant diastolic pressures have been less than 130.  
Moreover, the remainder of the veteran's complaints do not 
equate to the severe symptomatology required for an increased 
rating under the criteria in effect prior to January 1998.  
He has denied symptomatology due to hypertension on most 
examinations, although complaints of occasional dizziness, 
fatigue, dyspnea, and chest pain have been recorded.  This 
does not equate to severe symptomatology.  Therefore, 
entitlement to an evaluation in excess of 40 percent for 
hypertension is not warranted under either the old or new 
criteria.  38 C.F.R. § 4.104, Code 7101 (1997); 38 C.F.R. 
§ 4.104, Code 7101 (1998). 

The December 1996 VA examination diagnosed mild concentric 
left ventricular hypertrophy.  Therefore, the rating code for 
hypertensive heart disease is also for consideration.  This 
rating code also changed during the course of the veteran's 
claim, effective from January 1998.  Under the old criteria, 
hypertensive heart disease with definite signs of congestive 
failure and preclusion of more than sedentary employment 
merited a 100 percent evaluation.  With marked enlargement of 
the heart, confirmed by roentgenogram, or the apex beat 
beyond midclavicular line, sustained diastolic hypertension 
with diastolic pressures of 120 or more, which may later have 
been reduced, and dyspnea on exertion, and the preclusion of 
more than light manual labor, a 60 percent evaluation is 
merited.  With definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, and moderate dyspnea 
on exertion, a 30 percent evaluation is warranted.  38 C.F.R. 
§ 4.104, Code 7007 (1997).  

Under the criteria currently in effect, chronic congestive 
heart failure, or a workload of three METs (metabolic 
equivalent) that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of less than 30 percent is evaluated as 
100 percent disabling.  More than one episode of acute 
congestive heart failure in the past year, or a workload of 
greater than three METs but not greater than five METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent is evaluated as 60 percent disabling.  When 
a workload of greater than five METs but not greater than 
seven METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray 
study, a 30 percent evaluation is merited.  For a workload of 
seven METs but not greater than ten METs that results in 
dyspnea, fatigue, angina, dizziness, or syncope, or when 
continuous medication is required, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.104, Code 7007 (1998).  

The Board finds that neither the old criteria nor the new 
criteria for hypertensive heart disease provide a basis for a 
higher evaluation.  Under old criteria, the veteran has been 
shown to have diastolic pressures of 120 or more.  However, 
there is no evidence of enlargement of the heart, or an apex 
beat beyond the midclavicular line.  An exercise stress test 
shows that the veteran's exercise tolerance is greater than 
predicted.  Therefore, the veteran's symptomatology does not 
more nearly resemble the criteria for a 60 percent rating 
under this criteria.  38 C.F.R. § 4.104, Code 7007 (1997).  

Similarly, the criteria for an increased evaluation under the 
new criteria for hypertensive heart disease have not been 
met.  The May 1994 exercise test was not terminated until 7.6 
METs, and the November 1996 exercise test was conducted until 
11.7 METs.  Mild left ventricular hypertrophy has been noted, 
but the October 1996 echocardiogram revealed an estimated 
ejection fracture of 65 percent.  Therefore, the new criteria 
for an increased rating under the rating code for 
hypertensive heart disease have not been met. 38 C.F.R. 
§ 4.104, Code 7007 (1998).

Finally, the Board notes that the May 1995 rating decision 
included ocular changes.  Except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
However, an exception to this is the anti-pyramiding 
provision of 38 C.F.R. § 4.14, which states that evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided.  In Esteban v. Brown, 6 
Vet. App. 259 (1994), it was held that the described 
conditions in that case warranted 10 percent evaluations 
under three separate diagnostic codes, none of which provided 
that a veteran may not be rated separately for the described 
conditions.  Therefore, the conditions were to be rated 
separately under 38 C.F.R. § 4.25, unless they constituted 
the "same disability" or the "same manifestation" under 38 
C.F.R. § 4.14 (1994).  Esteban, at 261.  The critical element 
cited was "that none of the symptomatology for any one of 
those three conditions [was] duplicative of or overlapping 
with the symptomatology of the other two conditions."  Id. at 
262.  In this case, the criteria cited by the rating codes 
for the evaluation of hypertension and for hypertensive heart 
disease do not address any symptomatology pertaining to the 
eye.  Therefore, they are not duplicative and do not overlap 
with any of the applicable rating codes for diseases of the 
eye, and the Board finds that a separate evaluation for these 
ocular changes is required.  Esteban v. Brown, 6 Vet. App. 
259 (1994)

The evidence indicates that the veteran experiences little if 
any symptomatology that can be attributed to his hypertensive 
ocular changes.  The April 1994 VA examination noted that 
both ocular fundi showed Grade II hypertensive changes, and 
the diagnoses of the July 1998 VA eye examination included 
minimal hypertensive vascular changes on fundus examination.  
The rating code does not contain a listing for hypertensive 
vascular changes of the fundus.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The Board will 
evaluate the veteran's ocular changes due to hypertensive by 
analogy to the rating code for retinitis.  

Retinitis in chronic form is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Code 6006.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating.  38 C.F.R. § 4.75.  

The evidence does not show that a compensable evaluation is 
merited for the veteran's ocular changes as a result of 
hypertension.  38 C.F.R. § 4.84a, Code 6079 provides that for 
vision in one eye of 20/40 with vision in the other eye of 
20/40, a noncompensable rating is warranted.  The July 1998 
VA examination found that the corrected visual acuity at 
distance for both eyes was 20/20.  Therefore, the veteran's 
visual acuity is to a noncompensable degree.  

The evidence is negative for any other symptomatology 
attributable to ocular changes due to hypertension.  The only 
symptomatology reported by the veteran was occasional 
flashing lights and intermittent loss of field of vision at 
the June 1998 VA examination.  The examination was negative 
for these symptoms, and the examiner opined that they were 
attributable to the early stages of glaucoma.  The July 1998 
VA examination was negative for any ocular complaints, and 
there was no pain or loss of the field of vision.  The 
diagnosis described the hypertensive changes as minimal, and 
there is no evidence that the process is currently active.  
Therefore, the Board finds that a compensable evaluation for 
the veteran's ocular changes is not warranted.  38 C.F.R. 
§ 4.84a, Codes 6006, 6079.  

II. Earlier Effective Date

The veteran contends that he is entitled to an effective date 
prior to July 1991 for the 40 percent evaluation for his 
essential hypertension.  He argues that he has pursued this 
claim continually since 1988, and that the effective date 
should be the same as the award of the 20 percent evaluation.  

The record shows that the veteran submitted a claim for an 
increase in evaluation for his hypertension that was received 
on January 18, 1989.  A March 1989 rating decision increased 
the evaluation for the veteran's disability from 10 percent 
to 20 percent, effective from January 28, 1988.  The veteran 
was informed of this decision in a letter dated April 1989.  
The record shows that this letter was returned to the RO in 
April 1989.  In August 1989, the veteran submitted a 
statement in which he noted that he was currently evaluated 
as 10 percent disabled for his hypertension, and he informed 
the RO that additional medical records were available.  This 
statement contained the veteran's updated address.  The April 
1989 notice was remailed to the veteran in September 1989.  

An October 1989 rating decision reviewed the evaluation of 
the veteran's disability, and found that the 20 percent 
evaluation should be continued.  A November 1989 letter to 
the veteran notified him that there had been no change in the 
current evaluation of his hypertension, but mistakenly 
informed him that the current evaluation was 10 percent.  In 
February 1990, the veteran submitted a notice of disagreement 
with the information contained in the November 1989 letter.  

The RO sent the veteran a new letter in March 1990.  This 
letter informed him that the November 1989 letter contained 
erroneous information, in that the evaluation of his 
hypertension was not 10 percent, but 20 percent, and that it 
continued to remain 20 percent.  The letter added that if the 
veteran continued to disagree with this decision, he should 
so advise the RO.  

After the receipt of additional medical evidence, a May 1990 
rating decision determined that the 20 percent evaluation for 
hypertension should be confirmed.  The veteran was notified 
of this decision and provided with his appellate rights in a 
May 1990 letter.  

A statement was received from the veteran on July 1, 1991, in 
which he noted that he was currently evaluated as 20 percent 
disabled for hypertension.  He requested that his disability 
be reevaluated.  

As noted above, the May 1995 rating decision increased the 
evaluation for the veteran's hypertension to 40 percent.  The 
effective date of this increase was July 1, 1991.  

Initially, the Board finds that the veteran did not appeal 
the October 1989 rating decision, and that it is final.  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(a).  

In this case, the Board finds that the veteran did not submit 
a Notice of Disagreement with this decision within one year 
of receipt of the letter of notice.  The veteran was 
mistakenly informed in the November 1989 letter that the 
evaluation for his hypertension remained 10 percent, when in 
fact it remained 20 percent.  The veteran submitted a 
statement in February 1990 that said he specifically 
disagreed with the information as contained in the VA letter 
dated November 1989.  He was then notified in March 1990 that 
the November 1989 letter was in error, and that the October 
1989 rating decision had actually continued the current 20 
percent evaluation.  The March 1990 letter specifically asked 
the veteran to inform the RO if he continued to disagree with 
this decision.  The Board holds that since this was the first 
accurate notice to the veteran of the October 1989 decision, 
he had one year from the date of the receipt of this notice 
to submit his Notice of Disagreement.  38 C.F.R. § 20.302(a).  
The veteran did not respond to this letter within the one-
year period provided by law.  He at no point expressed 
disagreement with the actual contents of the October 1989 
rating decision.  In this regard, the Board notes that the 
May 1990 rating decision reached the same result and 
accurately notified the veteran, but he did not express 
disagreement with the 20 percent evaluation on that occasion 
either.  Therefore, as there is no indication that the 
veteran disagreed with the actual October 1989 decision, it 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  The effective 
date of an increase in disability compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  

The first communication received from the veteran subsequent 
to the March 1990 notice of the October 1989 rating decision 
was the July 1, 1991, request for a higher evaluation.  This 
constituted a new claim.  Therefore, the earliest possible 
effective date for the 40 percent evaluation is July 1, 1990.  
38 C.F.R. § 3.400(o)(2).  

The evidence includes VA treatment records dated from January 
1988 to September 1991.  January 1988 records show that the 
veteran was feeling fatigued, and he complained of blurred 
vision for the past two months.  The blood pressure readings 
were 206/130 in the right arm, and 170/124 in the left arm.  
In April 1988, there were readings of 160/118 and 150/110.  
August 1988 records described the veteran's hypertension as 
uncontrolled.  He had not taken his medication in a month.  
Blood pressure readings of 170/126, 178/136, and 172/130 were 
obtained at that time.  In January 1989, the veteran reported 
having run out of his medication a month ago, and readings 
obtained at that time were 170/120, and 174/132.  The 
impression was uncontrolled hypertension.  

February 1991 records show a history of hypertension for 20 
years, and blood pressure of 184/130.  The veteran denied 
problems with headaches, dizziness or chest pain in April 
1991, and had blood pressure of 155/96.  The veteran denied 
visual changes such as blurriness, headaches, bloody urine, 
chest pain, and shortness of breath in March 1991.  His blood 
pressure was 175/120.  In May 1991, the veteran had blood 
pressure of 150/110, and an assessment of severe hypertension 
and continued poor control.  It was suspected that medication 
would bring the pressures down.  The veteran reported blurry 
vision in June 1991, but continued to deny headaches.  His 
blood pressure was 140/100, and the assessment was severe 
hypertension, slightly improved. 

The Board finds that the evidence does not support 
entitlement to an effective date prior to July 1, 1991, for a 
40 percent evaluation of the veteran's hypertension.  As 
discussed in the preceding section, diastolic pressures of 
predominately 120, with moderately severe symptoms were 
required in order to receive a 40 percent evaluation.  This 
requirement is essentially the same under both the old and 
new regulations.  38 C.F.R. § 4.104, Code 7101 (1997); 
38 C.F.R. § 4.104, Code 7101 (1998).  The evidence shows that 
several blood pressure readings in excess of 120 were 
recorded in 1988 and 1989.  However, in the one-year period 
prior to July 1991, which is the period in question, the 
veteran's blood pressure was recorded on several occasions.  
A diastolic pressure of 120 or more was noted on only two 
occasions.  This can not be construed as diastolic pressures 
of predominately 120 or more since diastolic pressures below 
120 predominated in the recorded readings.  Therefore, as the 
evidence does not demonstrate entitlement to an increased 
rating within one year prior to receipt of the veteran's 
claim, the earliest possible effective date is the receipt of 
his claim.  This is July 1, 1991, which is the date currently 
in effect.  Therefore, entitlement to an effective date prior 
to July 1, 1991 for entitlement to a 40 percent evaluation 
for hypertension is not merited.  


ORDER

Entitlement to an evaluation of greater than 40 percent for 
essential hypertension with ocular changes is denied.

Entitlement to an effective date prior to July 1, 1991 for a 
40 percent evaluation for essential hypertension with ocular 
changes is denied. 



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

